Title: To James Madison from Joseph Rademaker, 24 January 1809
From: Rademaker, Joseph
To: Madison, James



Sir
Philadelphia 24th. January 1809

H. R. H. The Prince Regent of Portugal having been graciously pleased to emancipate Commerce in His dominions, has directed me to inform the Government of the United States that the Citizens of the said States trading to the ports in the Brazil shall enjoy all the rights privileges and immunities which the Nations the most friendly and favored s shall enjoy.
It is with particular satisfaction, Sir, I follow H. R. H.’s commands on this interesting occasion.  I have the honor to be with the highest consideration Sir Your most Obedient Humble Servant

Joseph Rademaker.

